Mr. Justice Leech delivered the opinion of the court: The Standard Oil Company of Indiana, claimant presents its claim which they hold against the Military and Naval Department of the State of Illinois, covering deliveries of Bed Crown gasoline and Polarine and were made at the claimant’s service stations No. 4 and No. 2. The employees of the State of Illinois, whose signatures are shown on the delivery tickets attached to the invoices. The amount of the claim is $18.09. The Attorney General files his statement setting forth gasoline was furnished the Department of the Adjutant General and was not paid, for the reason that it was not presented before the appropriation lapsed out of which it could have been paid. Attached to the statement of the Attorney General is a letter from C. E. Black, Adjutant General of the State of Illinois in which he said in the second paragraph: “I am pleased to advise that the bill in the total sum of Eighteen Dollars and nine cents ($18.09), as submitted hy the Standard Oil Company, is correct, and that payment has not been made.” The court upon recommendation of the Adjutant General awards the claimant the sum of $18.09.